DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive. 
	I.	The Applicants argue “Cho fails to even disclose that the oxygen partial pressure is controlled during firing. Therefore, without impermissible hindsight, those skilled in the art should have found no apparent reason or motivation to apply the condition for controlling oxygen partial pressure”
	In response,
	A.	JP ‘826 discloses “…the relationship between the oxygen partial pressures of the firing condition and the discharge capacity is shown…The firing was carried out according to the firing temperature and the firing profile of the present invention shown in Figure 1 by variously changing the partial pressure of oxygen in an atmosphere “(paragraph [0028]).  From Figure 7, it can be seen that the discharge capacity of a battery using a positive active material fired in an atmosphere having an oxygen partial pressure of 0.5 to 2 atm is excellent” (paragraph [0029]).

	And, thus, the oxygen partial pressure disclosed in JP ‘826 has been construed as a result-effective variable. As per 2144.05 II.A and B,
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .").
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
B.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Cho et al. disclose a method of preparing a lithium composite oxide comprising a two-step thermal (sintering) treatment step wherein both thermal treatment steps are performed under a dry (oxygen) atmosphere.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the dry atmosphere of Cho et al. by incorporating the oxygen partial pressure of JP ‘826.
II.	The Applicants argue “Furthermore, the positive active material of Cho includes Ni at 65 at% or more based on the total atomic weight and does not clearly disclose that Ni at 80 at% or more is preferred.”
In response,
Cho et al. disclose Ni(1-x-y) wherein x + 0.1 to 0.3 and y = 0.05 
At x = 0.1, y=0, Ni = 0.9 at%;
at x = 0.1, y = 0.05, Ni = 0.85at%;
at x = 0.3, y = 0, Ni = 0.7 at%; and,
at x = 0.3, y = 0.05, Ni = 0.65 at%.
Thus, Ni ranges between 0.65 and 0.9, y = 0.05, both of which fall within the claims ranges.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). MPEP 2144.04. I

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

4.	Claims 1-2, 5, 7, 9-10, 13, and 15-16 stand rejected under 35 U.S.C. 103 as being Cho et al. (US 6,773,852) in view of JP 8-22826 (hereafter JP ‘826).
Claim 1:	Li et al. discloses a positive active material for a rechargeable lithium battery, comprising a lithium nickel composite oxide,
wherein the lithium nickel composite oxide comprises lithium and a nickel-containing metal, and
wherein the lithium nickel composite oxide is represented by Chemical Formula 1:
Chemical Formula 1
	LiaNixCoyMzO2
wherein M is at least one metal selected from aluminum (Al) and magnesium (Mg), and

Cho et al. do not disclose a I(003)/I(104) ratio of greater than or equal to about 0.92 and less than or equal to about 1.02 in X-ray diffraction, wherein the I(003)/I(104) ratio is a ratio of a diffraction peak intensity I(003) of a (003) phase and a diffraction peak intensity I(104) of a (104) phase, and a full width at half maximum FWHM(003) of a diffraction peak at the (003) phase of the lithium nickel composite oxide in X-ray diffraction that is greater than or equal to about 0.13 and less than or equal to about 0.15.
	Like Cho et al. JP ‘826 discloses a method of synthesizing a positive active material for a secondary battery via precipitation followed by a thermal treatment. JP ‘826 further discloses that the positive active material is fired in an atmosphere wherein oxygen partial pressure is set at 0.5 atm to 2 atm (which equates to 0.05 MPa to 0.2 MPa) (abstract and paragraph [0029]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive active material of the Li et al. combination such that the positive active material is fired at an oxygen partial pressure of 0.2 MPa.
	With the modification, the method of synthesizing the positive active material of the Cho et al. combination would be similar to that instantly disclosed. Thus, the (003)/I(104) ratio and the full width at half maximum FWHM(003).
Further, given that the Cho et al. combination discloses a method of synthesizing the positive active material that is similar to that instantly disclosed, the positive active material of the Cho et al. combination renders obvious a lithium nickel composite oxide having an average transition metal valence of greater than or equal to about 2.9 calculated from an analysis of an X-ray absorption fine structure (XAFS) or from a carbon, hydrogen, nitrogen, oxygen (CHNO) elemental analysis. 
	One having ordinary skill in the art would have been motivate to make the modification to provide a battery that would have excellent discharge capacity.
	Claim 2: 	The rejection of claim 2 is as set forth above in claim 1 wherein Cho et al. disclose that M is selected from magnesium (Mg), 0.2 ≤ a ≤ 1.2, 0.85 ≤ x < 1, 0 < y ≤ 0.2, 0 ≤ z ≤ 0.1, and x+y+z= 1.
	Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein JP ‘826 discloses that the lithium nickel composite oxide is obtained by firing a lithium nickel composite oxide precursor at an oxygen partial pressure of from 0.2 MPA to less than 0.5MPa.
	Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein given that the Cho et al. combination discloses a method of synthesizing the positive active material that is similar to that instantly disclosed, the positive active material of the Cho et al. combination renders obvious having a wherein a full width at half (104) of a diffraction peak at the (104) phase of the lithium nickel composite oxide in X-ray diffraction is greater than or equal to about 0.15 and less than or equal to about 0.18. 
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein Cho et al. further disclose a rechargeable lithium battery (i.e. a lithium secondary cell {col. 1: 11-15} that intercalates/deintercalates ions).
Claim 10:	The rejection of claim 10 is as set forth above in clams 1 and 9 wherein Cho et al. discloses a lithium nickel composite oxide is represented by Chemical Formula 1:
Chemical Formula 1
	LiaNixCoyMzO2
wherein M is at least one metal selected from aluminum (Al) and magnesium (Mg), and
0.2 ≤ a ≤ 1.2, 0.85 ≤ x < 1, 0 < y ≤ 0.2, 0 ≤ z ≤ 0.1, and x+y+z= 1 (col. 3: 52-57).
Claim 13:	The rejection of claim 13 is as set forth above in claims 1 and 9 wherein JP ‘826 discloses that the lithium nickel composite oxide is obtained by firing a lithium nickel composite oxide precursor at an oxygen partial pressure of from 0.1 MPa to less than 0.5MPa.
Claim 15:	The rejection of claim 15 is as set forth above in claims 1 and 9 wherein given that the Cho et al. combination discloses a method of synthesizing the (104) of a diffraction peak at the (104) phase of the lithium nickel composite oxide in X-ray diffraction is greater than or equal to about 0.15 and less than or equal to about 0.18. 
Claim 16:	The rejection of claim 16 is as set forth above in claims 1 and 16 wherein given that the Cho et al. combination discloses a method of synthesizing the positive active material that is similar to that instantly disclosed, the positive active material of the Cho et al. combination renders obvious a lithium nickel composite oxide having an average transition metal valence of greater than or equal to about 2.9 calculated from an analysis of an X-ray absorption fine structure (XAFS) or from a carbon, hydrogen, nitrogen, oxygen (CHNO) elemental analysis. 

5.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Cho et al. (US 6,773,852) in view of JP 8-22826 (hereafter JP ‘826) as applied to claims 1 and 9 above, and further in view of EP 1 372 202 (hereafter EP 202).
Cho et al. and JP ‘826 are as applied, argued, and disclosed above and incorporated herein.
	Claims 4 and 12:	The Cho et al. combination does not disclose that an average particle diameter of secondary particles of the lithium nickel composite oxide is greater than or equal to about 8 µm and less than or equal to about 25 µm. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive active material of the Cho et al. combination such that an average particle diameter of secondary particles of the lithium nickel composite oxide is greater than or equal to about 8 µm and less than or equal to about 25 µm, as taught in EP ‘202.
	One having ordinary skill in the art would have been motivated to make the modification to provide a composite oxide having enhanced charge/discharge cycle performance and storage performance (paragraph [0067]).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 



/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729